Citation Nr: 0913162	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  05-20 983	)	DATE
	)
	)


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1950 to June 
1954 and from July 1958 to March 1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied reopening the 
Veteran's claims for service connection for hypertension and 
arthritis.


FINDING OF FACT



1.  In February 2009, the Board remanded the Veteran's 
appeals with regard to the issues of whether new and material 
evidence had been submitted to reopen claims for service 
connection for hypertension and arthritis.

2.  On February 23, 2009, the Board was notified by the 
Veteran's spouse, that the Veteran died on January [redacted], 2006.

3.  Because the Veteran died prior to the February 2008 
remand, the Board lacked jurisdiction over any appeal.


CONCLUSION OF LAW

1.  As the February 2009 Board remand was not in accord with 
due process, such remand must be vacated. 38 C.F.R. § 
20.904(a) (2007).

2.  Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died prior to the Board's 
February 20, 2009 decision in this appeal.  As a matter of 
law, appellants' claims do not survive their deaths. 
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the appellant.  

In such a case, the Board is required to vacate its previous 
remand and dismiss the appeal.  Landicho; see 38 C.F.R. § 
20.904 (providing that the Board may vacate decisions where 
there has been a denial of due process).  The appeal is 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

The Board intimates no opinion as to the merits of this 
appeal or to any derivative claim brought by a survivor of 
the Veteran.  38 C.F.R. § 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  


ORDER

The Board's February 20, 2009 remand is vacated.

The appeal is dismissed.



                       
____________________________________________
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


